DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the push-button must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 20, while claim 20 recites the structural relationship between the heating element and the housing by reciting "a heating element arranged within the housing", claim 20 does not recite how the liquid reservoir and the pump mechanism are structurally related with the housing.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 13, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker et al (US Patent Application Publication No. 2013/0213418 A1).
Tucker discloses an electronic smoking device 10, comprising (claim 1) a housing 22 with a mouthpiece portion 20; a heating element 19 arranged within the housing 22; a liquid reservoir 14 adapted to receive a base liquid therein; and a pump mechanism 102 adapted to provide at least a part of the base liquid within the liquid reservoir 14 onto the heating element 19 upon an actuation of the pump mechanism 102; (claim 2) wherein the liquid reservoir 14 has at least one outlet element 16 configured and arranged to permeate base liquid when the pressure within the liquid reservoir 14 surpasses a predefined level of pressure; (claim 3) wherein the outlet element 16 includes at least one hole 40 within the liquid reservoir 14, the at least one hole 40 having an adjustable diameter (see right end of the hole 40 shown in Fig. 1) configured and arranged such that liquid is contained within the liquid reservoir 14 as long as the pressure within the liquid reservoir 14 is smaller than the predefined level of pressure (see Paragraph [0035]); (claim 4) wherein the outlet element is a pressure sequence valve; (claim 5) wherein the pump mechanism 102 is at least in part arranged within the housing 22 and configured to increase the pressure within the liquid reservoir 14 in response to an actuation of the pump mechanism 102; (claim 6) wherein the pump mechanism 102 comprises a manual pump; (claim 13) wherein the liquid reservoir 14 is configured and arranged to be squeezed by a user and to flex in response thereto (see Paragraphs [0018] and [0030]); (claim 16) wherein the liquid reservoir 14 is further configured and arranged to increase the pressure within the liquid reservoir 14 in response to the claim 18) wherein the pump mechanism 102 is in fluid communication between the liquid reservoir 14 and the heating element 19.

Claim(s) 1-2, 5-6, 13, 16, 18, 24, and 27-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu (US Patent Application Publication No. 2015/0374039 A1).
Zhu discloses an electronic smoking device 100, comprising (claim 1) a housing 6 with a mouthpiece portion 1; a heating element 25 arranged within the housing 6; a liquid reservoir 3 adapted to receive a base liquid therein; and a pump mechanism 31 (a body of the liquid reservoir 3 that is squeezable) adapted to provide at least a part of the base liquid within the liquid reservoir 3 onto the heating element 25 upon an actuation of the pump mechanism 31 (squeezing the liquid reservoir 3, see Paragraph [0045]); (claim 2) wherein the liquid reservoir 3 has at least one outlet element 5 configured and arranged to permeate base liquid when the pressure within the liquid reservoir 3 surpasses a predefined level of pressure; (claim 5) wherein the pump mechanism 31 is at least in part arranged within the housing 6 and configured to increase the pressure within the liquid reservoir 3 in response to an actuation of the pump mechanism 31; (claim 6) wherein the pump mechanism 31 comprises a manual pump; (claim 13) wherein the liquid reservoir 3 is configured and arranged to be squeezed by a user and to flex in response thereto; (claim 16) wherein the liquid reservoir 3 is further configured and arranged to increase the pressure within the liquid reservoir 3 in response to the user squeeze (see Paragraph [0045]) and to deliver a portion of the base liquid onto the heating element 25; and (claim 18) wherein the pump mechanism 31 is in fluid communication (see Fig. 2) between the liquid reservoir 3 and the heating element 25.
Regarding claims 24 and 27-28, Zhu discloses an electronic smoking device 100, comprising: (claim 24) a housing 6 with a mouthpiece portion 1; a heating element 25 arranged within the housing 6; a liquid reservoir 3 adapted to receive a base liquid therein; and a pump mechanism 31 (a body of the liquid reservoir 3 that is squeezable) adapted to provide at least a part of the base liquid within the liquid reservoir 3 onto the heating element 25 upon an actuation of the pump mechanism 31; wherein the pump mechanism 31 comprises at least one squeezable and flexible component (see Paragraph [0045]), the pump mechanism 31 configured and arranged in response to a user squeezing the at least one squeezable and flexible component to increase the pressure within the liquid reservoir; wherein the housing 6 has at least one opening 61 configured and arranged to facilitate external user access and manipulation of at least a part of the at least one squeezable and flexible component; (claim 27) wherein the at least one squeezable and flexible component 31 is at least one component of the liquid reservoir 3; and (claim 28) wherein the at least one squeezable and flexible component 31 is a wall of the liquid reservoir 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US Patent Application Publication No. 2015/0374039 A1) or Tucker et al (US Patent Application Publication No. 2013/0213418 A1).
Regarding claims 21 and 22, Zhu discloses an electronic smoking device 100, comprising (claim 21) a housing 12 with a mouthpiece portion 28; a heating element 24 arranged within the housing 12; a liquid reservoir 18 adapted to receive a base liquid therein; and a pump mechanism adapted to provide at least a part of the base liquid within the liquid reservoir 18 onto the heating element 24 upon an actuation of the pump mechanism 20; wherein the pump mechanism 20 is a squeezable container 3 of a manual pump; (claim 22) wherein the squeezable container 3 of the manual pump 20 is fully enclosed within the housing 6 of the electronic smoking device 100.
Tucker discloses an electronic smoking device 10, comprising (claim 21) a housing 22 with a mouthpiece portion 20; a heating element 19 arranged within the housing 22; a liquid reservoir 14 adapted to receive a base liquid therein; and a pump mechanism 22 adapted to provide at least a part of the base liquid within the liquid reservoir 14 onto the heating element 19 upon an actuation of the pump mechanism 102; wherein the pump mechanism 102 is a squeezable container 14 of a manual pump; (claim 22) wherein the squeezable container 14 of the manual pump 102 is fully enclosed within the housing 22 of the electronic smoking device 10.
However, Zhu and Tucker do not disclose the manual pump being a squeezable ball pump.  Instead, Zhu and Tucker disclose the manual pump, which is the squeezable container, having a cylindrical shape and not ball shape.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the squeezable ball pump taught by Zhu or Tucker such that it would have a squeezable ball pump as taught by the instant invention because whether the squeezable manual pump is ball shaped pump or cylindrical shaped pump, the function of manual pump itself will not change.  Also, it is common knowledge that the squeezable manual pump has many different shapes and sizes such as a ball shape, a cylindrical shape, an oval shape, and etc.  

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 13, 16, 18, and 20-28 have been considered but are moot because the new ground of rejection does not rely on any reference 
The applicant argued that the cited reference by Zhu (US Patent Application Publication No. 2015/0374039) does not apply 35 USC § 102(a)(1) rejection to the Applicant's claimed invention because the present application claims priority to a European application filed on 28 October 2015, while Zhu claims priority to a PCT application filed on 26 June 2014, the earliest U.S. application publication published on 31 December 2015, which are after the filing of the present application.  
The examiner agrees with the applicant's argument.  However, Zhu has effectively filed in US on 19 August 2014, which is earlier than the effective filing date, 28 October 2015, of the present application.  Therefore, Zhu still meets 35 USC § 102(a)(2) rejections as applied in the above paragraphs 7 and 8.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2896